UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1320



M. D. WILKINS, t/a M. D. Wilkins Funeral Home,

                                            Plaintiff - Appellant,

          versus


CHARLES WARREN, Attorney, Trustee; CHARLES
TURNER, Loan Officer, Benchmark Community
Bank; BENCHMARK COMMUNITY BANK; JAMES R.
SLATE, Assistant General Counsel; BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM; LISA
A. MARSHALL, Assistant Intake Counsel,

                                           Defendants - Appellees,

          versus


NORA J. MILLER, Attorney at Law,
                                                 Party in Interest.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-590-3)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


M. D. Wilkins, Appellant Pro Se. Raymond Paul Childress, Jr.,
THOMPSON, SMITHERS, NEWMAN & WADE, Richmond, Virginia; Robert Dean
Perrow, Elizabeth Powell Mason, WILLIAMS, MULLEN, CHRISTIAN &
DOBBINS, Richmond, Virginia; Joseph Dudley McCluskey, LECLAIR RYAN,
P.C., Richmond, Virginia; Debra Jean Prillaman, Assistant United
States Attorney, Richmond, Virginia; Gregory E. Lucyk, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     M. D. Wilkins appeals the district court's order denying

relief on his civil complaint. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Wilkins v.
Warren, No. CA-97-590-3 (E.D. Va. Feb. 13, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED



                                  2